Exhibit 10.2

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), effective as of
July 19, 2017 (the “Effective Date”), is entered into by and between LogicMark
Investment Partners, LLC, a Delaware limited liability company (“Assignor”), and
the parties identified on Schedule A hereto (each an “Assignee” and collectively
the “Assignees”).

 

WHEREAS, Assignor and Assignees desire to enter into this Agreement to provide
for the (a) assignment to Assignees of all of Assignor’s rights (together, the
“Assigned Assets”) (i) with respect to $594,403 of the principal and accrued and
unpaid interest thereon under that certain Amended and Restated Secured
Subordinated Promissory Note issued by Nxt-ID, Inc. (“Borrower”) to the order of
Assignor on November 29, 2016 in the principal amount of $1,000,000 (the
“Note”), (ii) under that certain Subordinated Security Agreement dated July 25,
2016 (the “Security Agreement”), and, (iii) under that certain letter agreement
dated July 25, 2016 by and among ExWorks Capital Fund I, L.P., as agent for
Lenders (“Agent”), Borrower, Assignor and the other parties thereto (the
“ExWorks Intercreditor Agreement”), each of which is attached hereto as Exhibit
A-1 A-2, and A-3, (b) assumption by Assignees of all of Assignor’s obligations
arising under the Assigned Assets (together, the “Assumed Obligations”), and (c)
Assignees’ payment to Assignor of an aggregate purchase price of $594,403 for
the Assigned Assets (the “Purchase Price”);

 

WHEREAS, Assignor and Assignees previously entered into that certain
Intercreditor Agreement, dated November 29, 2016 (the “Assignor Intercreditor
Agreement”) and Collateral Agent Agreement, dated November 29, 2016 (the “CAA”);

 

WHEREAS, upon full payment of the amounts set forth on Schedule A hereto
Assignor shall have no further right or interest in the Note and represents that
the Note shall have been satisfied in full;

 

WHEREAS, contemporaneously herewith the Assignees and Borrower shall enter into
an exchange agreement (the “Exchange Agreement”).

 

NOW THEREFORE, in consideration of the foregoing recitals, the covenants and
promises contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower, Assignor and
Assignees agree as follows:

 

1.                  Assignment and Assumption. Subject to and conditioned upon
Assignees’ payment of certain amounts to Assignor as provided in Section 2
hereof on the Effective Date, the Borrower and Assignees entering into the
Exchange Agreement, and for other good and valuable consideration, (a) Assignor
hereby assigns, transfers, and conveys to Assignees all of Assignor’s right,
title and interest in, to and arising under the Assigned Assets and Assignees
hereby accepts the same in the amounts set forth on Schedule A, and (b)
Assignees hereby assume and agree, jointly and severally, to be bound by all of
Assignor’s obligations arising under the Assumed Obligations.



 1 

 

 

 

2.                  Payments. On the Effective Date, each Assignee shall pay to
Assignor its pro rata portion of the Purchase Price as set forth on Schedule A.

 

3.                  Representations and Warranties of the Assignor. The Assignor
hereby makes the following representations and warranties to the Assignees as of
the Effective Date:

 

a.                   The Assignor has full limited liability company power and
authority to enter into this Agreement and to consummate the transaction
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Assignor and constitutes the legal, valid and binding
obligation of the Assignor, enforceable in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws from time to time in effect that
affect creditors’ rights generally, and by legal and equitable limitations on
the availability of specific remedies.

 

b.                  With respect to the transaction contemplated hereby, the
Assignor is the sole record and a beneficial owner of the Assigned Assets with
requisite authority on behalf of the other beneficial owners to consummate the
transaction contemplated hereby.

 

4.                  Non-Contravention. Borrower represents, warrants and
covenants to Assignor and Assignees that, other than agreements with Agent
(including the ExWorks Intercreditor Agreement) for which Borrower has obtained
all requisite consents and approvals, neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, by any
of Borrower, Assignor or Assignees, (a) will violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge, or other
restriction of any government, governmental agency, or court to which Borrower
is subject or any provision of its charter, bylaws, or other governing document,
or (b) will conflict with, result in a breach of, constitute a default under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify, or cancel, or require any notice under any agreement to which
Borrower is a party. Borrower agrees to indemnify and hold harmless Assignor and
Assignees from and against the entirety of any Adverse Consequences (as defined
in the Note) suffered by Assignor or Assignees as a result of Borrower’s breach
of any of its representations, warranty or covenant in this Agreement. Borrower
further agrees to reissue the Assigned Assets to the Assignors in the amounts
set forth on Schedule A.

 

5.                  Representations and Warranties of the Assignees. Each
Assignee hereby makes represents and warrants to the Assignor that (a) such
Assignee has full limited liability company power and authority to enter into
this Agreement and to consummate the transaction contemplated hereby, and (b)
this Agreement has been duly and validly executed and delivered by such Assignee
and constitutes the legal, valid and binding obligation of such Assignee,
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization or
similar laws from time to time in effect that affect creditors’ rights
generally, and by legal and equitable limitations on the availability of
specific remedies.

 



 2 

 

 

 

6.                  Indemnification. The Assignees will, jointly and severally,
indemnify and hold the Assignor and its directors, officers, shareholders,
members, partners, employees and agents (each, a “Indemnified Party”) harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Indemnified Party may suffer or incur as a result of
or relating to any action instituted against the Indemnified Party(ies) in any
capacity, or any of them or their respective affiliates, by any Assignee or any
stockholder of the Company who is not an affiliate of such Indemnified Party,
with respect to this Agreement, the Assigned Assets or the Assumed Obligations
(unless such action is based upon a breach of such Indemnified Party’s
representations, warranties or covenants under this Agreement, including actions
constituting fraud). If any action shall be brought against any Indemnified
Party in respect of which indemnity may be sought pursuant to this Agreement,
such Indemnified Party shall promptly notify the Assignees in writing, and the
Assignees shall have the right to assume the defense thereof with counsel of its
own choosing reasonably acceptable to the Indemnified Party. Any Indemnified
Party shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party except to the extent that (i)
the employment thereof has been specifically authorized by the Assignees in
writing, (ii) the Assignees have failed after a reasonable period of time to
assume such defense and to employ counsel or (iii) in such action there is, in
the reasonable opinion of counsel, a material conflict on any material issue
between the position of the Assignees and the position of such Indemnified
Party, in which case the Assignees shall be responsible for the reasonable fees
and expenses of no more than one such separate counsel. The Assignees will not
be liable to any Indemnified Party under this Agreement (y) for any settlement
by an Indemnified Party effected without the Assignees’ prior written consent,
which shall not be unreasonably withheld or delayed; or (z) to the extent, but
only to the extent that a loss, claim, damage or liability is attributable to
any Indemnified Party’s breach of any of the representations, warranties,
covenants or agreements made by such Indemnified Party in this Agreement. The
indemnification required by this Section 6 shall be made by periodic payments of
the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Indemnified Party against the Assignees.

 

7.                  Waiver. In consideration of Assignor’s assignment of the
Assigned Assets hereunder, Assignor’s other agreements herein and other good and
valuable consideration, each Assignee acknowledges, agrees and affirms that such
Assignee does not possess, and hereby waives, any and all liability, claims,
demands, damages, costs, expenses, actions and causes of action, in law or in
equity (collectively, “Claims”), against Assignor or any of its affiliates,
heirs, successors or assigns with respect to the Assigned Assets, including any
Claim for repayment, restoration, or return, in whole or in part, of any payment
previously paid or transferred to Assignor in full or partial satisfaction of
the Note, as a result of such payment or transfer, or the incurrence of the
obligation so satisfied, being void, voidable, or otherwise recoverable under
any state or federal law.

 

8.                  Bifurcation of Note. Borrower shall bifurcate and further
agrees to reissue the Assigned Assets to the Assignees in the amounts set forth
on Schedule A.

 

9.                  Collateral. The Assignor hereby resigns as Collateral Agent
pursuant to Assignor Intercreditor Agreement and CAA. The Assignees hereby
appoint _______ as the new Collateral Agent (the “NCA”) pursuant to Assignor
Intercreditor Agreement and CAA. Effective upon the appointment of the NCA the
Assignor shall no longer be a party to the Assignor Intercreditor Agreement and
CAA.

 

10.              Rights of Parties. Nothing in this Agreement, whether express
or implied, is intended to confer any rights or remedies under or by reason of
this Agreement on any persons other than the parties to this Agreement and their
respective successors and assigns.

 

11.              Benefits. This Agreement shall be binding upon, and shall inure
to the benefit of, the parties hereto and their respective successors and
assigns.

 



 3 

 

 

 

12.              Multiple Counterparts. This Agreement may be executed in
multiple counterparts, by original or facsimile signature, each of which shall
be deemed to be an original and all of which taken together shall constitute a
single instrument.

 

13.              Governing Law. The parties agree that this Agreement shall be
construed solely in accordance with the laws of the State of Delaware,
notwithstanding its choice or conflict of law principles, and any proceedings
arising among the parties in any matter pertaining or related to this Agreement
shall, to the extent permitted by law, be heard solely in the State and/or
Federal courts located in Delaware.

 

14.              Further Actions. The parties covenant and agree to execute such
other instruments or documents and to take such further action as may be
reasonably necessary or appropriate to fulfill the purpose of this Agreement.

 

15.              Headings. The paragraph headings of this Agreement are for
convenience of reference only and do not form a part of the terms and conditions
of this Agreement or give full notice thereof.

 

16.              Severability. Any provision hereof that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability, without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

17.              Notices. All notices, demands and other communications provided
for or permitted hereunder shall be made in writing and shall be by registered
or certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:

 



  if to Assignor:               Logicmark Investment Partners, LLC       1359
Barclay Boulevard      

Buffalo Grove, Illinois 60089

     



Email: swuellner@promusequity.com

         bnagler@gen3cap.com       Attn:   Sarah Wuellner      
             Brandon Nagle             With a copy (which shall not constitute
notice) to:               Patzik, Frank & Samotny Ltd.       150 South Wacker
Drive, Suite 1500       Chicago, Illinois 60606       Email: apatzik@pfs-law.com
      Attn: Alan B. Patzik, Esq.             if to Assignees:              



To the addresses set forth on Schedule A.

            with a copy (which shall not constitute notice) to:              
Grushko & Mittman, P.C.       515 Rockaway Avenue       Valley Stream, NY 11581
      Email: eli@grushkomittman.com       Attn:        Eliezer Drew, Esq.      
      if to Borrower:               Nxt-ID, Inc.       285 North Drive      
Suite D      



Melbourne FL 32934

      Email: gino@nxt-id.com             with a copy (which shall not constitute
notice) to:               Robinson Brog Leinwand Greene Genovese & Gluck P.C.  
  Attn: David E. Danovitch       875 Third Avenue, 9th Floor       New York, NY
10022       Email: ded@robinsonbrog.com  

 

 

 4 

 



 

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.

 

18.              Entire Agreement. This Agreement contains the entire
understanding between the parties, no other representations, warranties or
covenants having induced either party to execute this Agreement, and supersedes
all prior or contemporaneous agreements with respect to the subject matter
hereof. This Agreement may not be amended or modified in any manner except by a
written agreement duly executed by the party to be charged, and any attempted
amendment or modification to the contrary shall be null and void and of no force
or effect.

 

19.              Modification. This Agreement may only be modified in a writing
signed by all parties hereto.

 

[Remainder of page intentionally left blank; signature page to follow]

 



 5 

 

 



IN WITNESS WHEREOF, Assignor and Assignees have executed this Agreement as of
the date first set forth above.

 

  ASSIGNOR:       LOGICMARK INVESTMENT PARTNERS, LLC       By:      Its Manager


 



 

Borrower hereby acknowledges and agrees to this Agreement and agrees that
Borrower shall recognize the Assignee as the true and lawful owner of the
assigned Note.



 

  BORROWER:       NXT-ID, INC.       By:      Name:
Title:

  

 

 

 

 

 

 

 

 

[Assignor and Borrower Signature Page to Assignment and Assumption Agreement]

 

 

 6 

 



 

IN WITNESS WHEREOF, Assignor and Assignees have executed this Agreement as of
the date first set forth above.

 

  ASSIGNEE:               By:      Name:
Title:

 

IN WITNESS WHEREOF, Assignor and Assignees have executed this Agreement as of
the date first set forth above.





  ASSIGNEE:               By:      Name:
Title:

 

 7 

 



IN WITNESS WHEREOF, Assignor and Assignees have executed this Agreement as of
the date first set forth above.

 



  ASSIGNEE:               By:      Name:
Title:

 

 

 

 

 

[Assignee Signature Page to Assignment and Assumption Agreement]

 

 

 8 

 



 

SCHEDULE A

 



Assignee
Name and Notice Address   Purchase Price     Total Note Portion Assigned to
Assignee       $       $         $       $         $       $     Total   $
                     $               

 

 

 



 9 

 

 

 

